DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1 (Amended): please amend as follows:
A system for measuring applied line thickness by a thermoplastic extrusion vehicle comprising: 
a melter reservoir secured to the vehicle having an inlet and an outlet; 
a sensor for detecting a level of thermoplastic material in said melter; 
a computer having a microprocessor coupled to said sensor configured to calculate an amount of thermoplastic material in said melter based upon the level detected; 
a counter positioned at said inlet to said melter configured to count and said microprocessor configured to receive from said counter to calculate an amount of thermoplastic material added to said melter; 
a magnetic collar attached to a drive shaft of the vehicle and coupled to said microprocessor, said magnetic collar configured to calculate a distance traveled by the vehicle; 

at least one gun having a predetermined spray width attached to said pump; 
wherein said system for measuring applied line thickness and said computer are configured to derive of the line applied by calculating any change in the thermoplastic material amount in said melter, with adjustment made to the amount of thermoplastic material added, and the distance the vehicle traveled while said at least one gun said predetermined spray width s a mil thickness of the line applied.

Claim 2 (Amended): please amend to read as “The system for measuring applied line thickness according to claim 1 wherein said computer is configured to control at least one gun.”

Claim 3 (Amended): please amend to read as “The system for measuring applied line thickness according to claim 1 wherein said computer is configured to control a vehicle speed to obtain a target mil thickness.”

Claim 6 (Amended): please amend to read as “The system for measuring applied line thickness according to claim 1 wherein said sensor comprises a laser.”




Claim Interpretation
	The limitation “a melter reservoir” on Pg. 1, line 3 provides proper antecedent basis for subsequent recitations of “the melter” in the claims (see MPEP 2173.05(e)).

	The ordinary artisan would understand the meaning of the term “coupled” in the claims to refer to, for example, either “electronically coupled” and/or “mechanically coupled” in the context of the relationship(s) between particular components recited in the claims (Spec., para 0078). See MPEP 2111.01.

Reasons for Allowance
Claims 1-7 are allowed. The invention of independent claim 1 is drawn to a system for measuring applied line thickness by a thermoplastic extrusion vehicle.
The cited prior arts of record, whether alone or in combination, fail to teach or fairly suggest, in the context of independent claim 1, a counter positioned at said inlet to said melter configured to count bags of raw thermoplastic material added to said melter and said microprocessor configured to receive a bag count from said counter to calculate an amount of thermoplastic material added to said melter; wherein said system for measuring applied line thickness and said computer are configured to derive a mil thickness of the line applied by calculating any change in the thermoplastic material amount in said melter, with adjustment made to the amount of thermoplastic material added, and the distance the vehicle traveled while said at least one gun having said predetermined spray width provides a mil thickness of the line applied.

The Examiner agrees with the Written Opinion of the International Searching Authority provided for PCT/US2020/063420 (WO2021113718), which contains identical claims to the instant application, that it would not have been obvious to arrive at the invention recited of independent claim 1. As stated in the Written Opinion of the International Searching Authority, although various methods exist in the prior art to calculate coating thickness, the prior art fails to teach incorporating a raw-material bag counter component for determining coating thickness in the context of the allowable subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Mitchell (USP 4247045) discloses controlling a flow rate as a function of vehicle speed for maintaining a uniform thickness of painted lines (see Abstract); Crocker (US 20160032542) discloses a pavement striping device for heating and applying thermoplastic material to a road surface (see Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717